Exhibit 10.29


PROGRESS PAYMENT AGREEMENT RIDER FOR SOFTWARE AND IMPLEMENTATION SERVICES
RELATED TO THE DUCKWALL POS INSTALLATION

Progress Payment Agreement Rider to Lease Schedule No. 001, between the
undersigned parties, is dated as of November 9, 2005.

WHEREAS, General Electric Capital Corporation (Lessor) and the undersigned
Lessee have entered into a Master Lease Agreement, No, 4168852, and Lease
Schedule No. 001 identified above (hereinafter collectively referred to as the
“Lease Agreement”) pursuant to which Lessor will lease to Lessee the Equipment,
as defined in the Lease Agreement;

WHEREAS, said Equipment is scheduled to be installed over several months
commencing on or about November 9, 2005 and continuing through December 31, 2005
(“Installation Period”);

WHEREAS, Lessee desires that the Lease Agreement of all said Equipment commence
on or about January 1, 2006;

WHEREAS, the seller(s) and other providers of said Equipment require payment
prior to the formal commencement of said Lease Agreement term, and the Lessee is
desirous of having Lessor advance to such entities the purchase price and other
amounts in respect of the Equipment as said Equipment is installed; and

WHEREAS, Lessor is willing to advance money in respect of said Equipment
provided the Lessee will make Lessor whole and bear all risks and costs
associated with the ownership and use of the Equipment, subject to the terms of
said Lease Agreement.

NOW THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

Subject to the terms hereof, Lessor agrees to make payments to the seller(s) and
other providers for the Equipment, as authorized and directed in writing by the
Lessee and approved by Lessor, for purchases of the Equipment occurring during
the Installation Period, the sum of which payments shall not exceed $
7,000,000.00.

Lessor shall have no obligation to make any payments until receipt of a correct
original invoice for the same made out to Lessor.

Interest shall accrue on the amounts advanced by Lessor in accordance with the
Lease Agreement from the acceptance date on the Staged Certificate of Acceptance
through and including the entirety of the Installation Period.

Both Lessor and Lessee agree that upon payment by Lessor for any Equipment, such
Equipment shall become subject to all the terms and conditions of the Lease
Agreement, which this Rider is deemed a part of and addendum thereto.

This Rider may be assigned by Lessor but not by the Lessee, provided however,
that an assignment by Lessor shall in no way relieve Lessor of its obligations
hereunder. Upon notification from Lessor to the Lessee of an assignment, the
Lessee agrees to acknowledge said assignment, and to make any payments required
hereunder to said assignee without offset, deduction, counterclaim or abatement.

If all of the Equipment is not delivered and accepted by the Lessee under a
Certificate of Acceptance executed by Lessee within ten (10) days of demand by
Lessor, Lessee shall pay to Lessor the aggregate amount of all such advances
paid by Lessor in respect of the Equipment plus all unpaid Interim Interest and
the Lease Agreement and this Rider shall be terminated and of no force and
effect with no further recourse to either party. Upon receipt of such payments
by Lessor, Lessor shall assign to Lessee without warranty or recourse all of
Lessor’s right, title and interest in and to the Equipment and any purchase
order(s) covering the Equipment, including the advances made with respect
thereto, all on an as-is-where-is basis.

Lessee understands that Lessee bears the risks and expenses if for any reason
the Lease Agreement does not commence, and Lessee agrees to indemnify Lessor and
hold Lessor harmless from any costs, losses, expenses and/or liabilities,
including without limitation reasonable attorneys’ fees, that may arise from the
non-commencement of the Lease Agreement, or that otherwise arise from or in any
way relate to the transactions contemplated by this Rider.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Rider to be executed as
of the date set forth above.

General Electric Capital Corporation (Lessor)

 

  Duckwall-Alco Stores, Inc. (Lessee)   By: /s/ Susan Lydon

--------------------------------------------------------------------------------

  By: /s/ Richard A. Mansfield

--------------------------------------------------------------------------------

Name: Susan Lydon   Name: Richard A. Mansfield Title: Manager Portfolio Admin.  
Title: V.P./CFO

--------------------------------------------------------------------------------